Citation Nr: 0621831	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death; and, if so, whether entitlement to 
service connection for the cause of death is established.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to December 
1953, and from January 1956 to June 1972.  He died on August 
[redacted], 1987.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In December 2005, the 
appellant and her daughter testified at a personal hearing at 
the RO before the undersigned.

The Board points out that, regardless of what the RO has 
done, where there is a prior final denial,  the Board must 
address the question of whether new and material evidence has 
been received to reopen a claim, because the issue goes to 
the Board's jurisdiction to reach and adjudicate the 
underlying claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence has been presented before the 
merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board 
has characterized the claim as on the title page.

The Board's decision reopening the claim is set forth below.  
The issues being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant when further action, on her part, is 
required.
FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the 
appellant's claim of service connection for the cause of the 
veteran's death because during the veteran's lifetime he was 
not service-connected for arteriosclerotic heart disease and 
no chronic renal or respiratory disease was noted during 
service or within any presumptive period.  The RO found there 
was no positive association between the veteran's possible 
exposure to Agent Orange or herbicides and one of the 
specific conditions listed at 38 C.F.R. § 3.309(e).  The 
appellant was provided notice and did not appeal.

2.  An unappealed June 1995 rating decision denied service 
connection for cause of death because it found a diagnosis of 
adenocarcinoma was not continued in the records, that the 
veteran's chest had cleared after treatment, and pleural 
effusion had disappeared.  The appellant was provided notice 
and did not appeal.  This was the last final decision on any 
basis as to the appellant's claim for service connection for 
the cause of the veteran's death.

3.  Additional evidence added to the record since the June 
1995 rating decision, a medical opinion from a physician at a 
VA outpatient clinic, bears directly and substantially upon 
the specific matters under consideration regarding service 
connection for the cause of death and is such that it raises 
a reasonable possibility that the claim could be 
substantiated.


CONCLUSION OF LAW

Evidence received since the June 1995 rating decision that 
denied service connection for the cause of the veteran's 
death is new and material and the claim for service 
connection for the cause of death is reopened.  38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 (West 2002 & 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  See also Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, 
the law and regulations define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above, and the recent 
case of Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006) (requiring certain notice under the VCAA regarding new 
and material evidence to reopen a claim), and in view of the 
Board's favorable disposition of the petition to reopen, the 
Board finds that all notification and development action 
needed to render a fair decision on this aspect of the appeal 
has been accomplished as to the claim to reopen.



II.  New and Material Evidence

The appellant filed the current request to reopen her claim 
for service connection for the cause of the veteran's death 
in May 2002.  Under pertinent legal authority, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  The Board must take note of the basis of 
the RO's prior denial of the veteran's claim in determining 
whether new and material evidence was received to reopen his 
claim and whether the veteran received proper notice under 
the VCAA.  See Kent, supra.  In the September 1994 rating 
decision, the RO denied service connection because during the 
veteran's lifetime he was not service-connected for 
arteriosclerotic heart disease and no chronic renal or 
respiratory disease was noted during service or within any 
presumptive period.  In the June 1995 rating decision, the RO 
again denied service connection for cause of death because it 
found a diagnosis of adenocarcinoma was not continued in the 
records, that the veteran's chest had cleared after 
treatment, and pleural effusion had disappeared.  Thus, it 
was essentially concluded that the pathology found was not 
actually lung or respiratory cancer.

The appellant was notified of both rating decisions, but did 
not initiate an appeal on either.  Accordingly, both of those 
denials are final as to the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
June 1995 decision, which was the last final adjudication 
that disallowed the appellant's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the appellant's request to reopen her 
current claim was filed in May 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The September 1994 rating decision was based on evidence of 
record that included service medical records, post-service 
medical evidence from VA and private sources, the death 
certificate, and a 1991 award from the Special Master for 
Appeals in U.S. District Court for the appellant's 
participation in an Agent Orange claims program.  The RO 
denied service connection for cause of death because during 
the veteran's lifetime he was not service-connected for 
arteriosclerotic heart disease and no chronic renal or 
respiratory disease was noted during service or within any 
presumptive period.  The RO specifically found there was no 
positive association between the veteran's possible exposure 
to Agent Orange or herbicides and one of the specific 
conditions listed at 38 C.F.R. § 3.309(e).

The June 1995 rating decision was the last final denial for 
any reason of the claim for service connection for the cause 
of the veteran's death.  Evidence of record at the time of 
that decision included an August 1984 report from 
Southeastern General Hospital in Lumberton, North Carolina 
regarding transfer of the veteran to a VA hospital.  The RO 
denied service connection for cause of death because it found 
a diagnosis of adenocarcinoma was not continued in the 
records, that the veteran's chest had cleared after 
treatment, and pleural effusion had disappeared.  In 
addition, the RO recited that a VA pathologist had reviewed 
an appropriate slide that was suspicious for malignancy.  

Evidence received since the September 1994 and June 1995 
rating decisions includes a medical opinion from a physician 
at the Winston-Salem VA outpatient clinic dated in June 2003, 
several written statements of the appellant, and her 
testimony and that of a daughter at a Travel Board hearing in 
December 2005.

According to the June 2003 medical opinion by J.C.M., M.D., 
the cause of the veteran's death was congestive heart failure 
and respiratory failure.  The congestive heart failure was 
thought to have been secondary to a myocardial infarction.  
Dr. J.C.M. wrote that he saw no evidence of heart disease in 
the veteran's discharge examination in 1972, which did not 
contain any comments about hypertension or heart disease.  
Review of service medical records did not reveal any 
treatment for hypertension.  Dr. J.C.M. noted hospital 
admissions in 1956 and 1957 for complaints of chest pain and 
irregular heartbeat.  He also noted two workups were done 
which indicated the veteran was thought to have benign 
cardiac disease called a "functional cardiac disorder" as 
opposed to an organic cardiac disorder.  He wrote this was 
manifested by a wandering pacemaker.  Subsequently, for the 
remainder of service, Dr. J.C.M. wrote a heart disease 
diagnosis was not mentioned in the service medical records.  

Dr. J.C.M. also pointed out that the claims file was silent 
on a heart condition until the veteran was diagnosed with 
heart disease with angina in a 1979 VA examination.  That 
examination included a normal chest x-ray.  Congestive heart 
failure was then noted in records between 1984 and 1987.  A 
1987 evaluation before the veteran's death indicated he was 
hospitalized for congestive heart failure, probably secondary 
to myocardial infarction.  Dr. J.C.M. noted a history of 
cardiac arrest in 1984.  The admitting physician said then, 
according to Dr. J.C.M.'s memo, that the veteran's dilated 
cardiomyopathy was in fact secondary to alcoholic cardiac 
disease.  Dr. J.C.M. concluded that he could not find any 
evidence of organic cardiac disease and that the veteran's 
death was not caused by a disease which manifested itself 
while the veteran was on active duty.

The Board finds that the June 2003 medical opinion from Dr. 
J.C.M. constitutes "new" evidence that was not previously 
before the adjudicators, and is not cumulative and redundant 
of evidence previously of record.  The medical opinion also 
constitutes "material" evidence in that it attempts to 
explain that the veteran's heart condition while in service 
in 1956 and 1957 was not related to the congestive heart 
failure the veteran suffered between 1984 to 1987.  

As new and material evidence has been received on the 
question of the relationship between the veteran's heart 
condition noted in the service medical records and his heart 
disorder near the time of death, the Board finds that the 
criteria for reopening the claim for service connection for 
the cause of death are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death has been 
received, the appeal is granted to that extent.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claim.  

At the hearing, and in an undated one-page document she sent 
to a Member of Congress that is found in the claims file, the 
appellant argued that the veteran was exposed to Agent Orange 
while serving in Vietnam in 1967 and 1968 and that this 
exposure to herbicides contributed to his heart and lung 
problems.  In the September 2004 statement of the case, the 
RO adjudicated her Agent Orange claim as it applied to the 
veteran's heart problems, but not as it may have contributed 
to the veteran's lung cancer.  The death certificate lists 
respiratory failure as a significant contributory cause of 
death.  The August 1987 discharge summary by the veteran's 
physician, also in the claims file, discusses right-sided 
pleural effusion and concludes that the cause of death was 
both congestive heart failure and respiratory failure.  A 
private medical record also notes the veteran was diagnosed 
with adenocarcinoma in August 1984.

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
was receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

The appellant's undated document referred to above states 
that the veteran was receiving Social Security disability 
payments since August 1979.  A letter to the veteran's 
physicians from the state Department of Human Resources 
seeking medical evidence of his impairment discloses he 
applied for Social Security Administration (SSA) disability 
benefits seven years before his death.  The exact nature of 
any disability SSA recognized is unclear.

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA records should be obtained in 
connection with his spouse's effort to reopen her service 
connection claim for the cause of the veteran's death.  In 
addition, in her efforts to reopen this claim, the appellant 
should be afforded a notice letter reflective of the Court's 
recent case of Dingess.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).

2.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Then the RO should arrange for an 
examiner to review the veteran's VA claims 
folder and provide a medical opinion, with 
supporting rationale, as to whether the 
veteran actually had adenocarcinoma as 
noted in an August 1984 private hospital 
discharge summary represented a 
respiratory pathology that was primary 
site cancer in the veteran's case.  If it 
is determined that these findings are not 
indicative of cancer, that should be set 
out as well.  A determination should also 
be made as to whether there is 
cardiovascular pathology that can be 
related to service.  If the in-service 
findings are unrelated to subsequently 
noted pathology, that should be explained.  
The RO should request the examiner to 
offer the medical basis for all his or her 
opinions.  A report should be prepared and 
associated with the veteran's VA claims 
folder.  

4.  Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death, including whether service 
connection should be granted for a lung or 
respiratory disease due to herbicide 
exposure.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


